DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed December 1, 2021. Claims 1, 3, 6, 7, 9-14, and 18 were amended. Claims 4 and 20 were canceled. Claims 1-3 and 5-19 remain pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument A: Regarding claim 1, Rander is entirely silent as to the initial determination of an optimized rendezvous location, which is then updated to an updated optimized rendezvous location based on changing traffic data. Rander is thus additionally silent as to the communication of an updated optimized rendezvous location to a device associated with one or more actors associated with the optimized rendezvous location.
In response, the Examiner respectfully disagrees. Rander et al teach that an on-the-fly selection process can be performed based on the inputted location or the detected user location and based on environmental data such as traffic conditions and pickup areas. An updated rendezvous location is then sent to the user device (see at least paragraphs [0010, 0013, 0048, 0055, 0069-0076]). This teaching meets the scope of the claimed limitation.
Argument B: Regarding claim 3, Rander is silent as to an optimized rendezvous location based on driving laws associated with the area.
In response, the Examiner respectfully disagrees. Rander et al teach the use of autonomous vehicle which inherently used stored and detected driving laws. Rander et al further teaches the uses driving rules and actions to progress along a path and can attempt pickup by double parking, stopping 
Argument C: Regarding claim 6, Rander is entirely silent as to guiding other vehicles in the area in order to minimize congestion at the optimized rendezvous location associated with the vehicle.
In response, the Examiner respectfully disagrees. Rander et al teach that data acquired from vehicles is used to guide other vehicles (see at least paragraphs [0011, 0035, 0044-0046, 0067]). This teaching meets the scope of the claimed limitation.
Argument D: Regarding claim 7, Rander is entirely silent as to information corresponding with a speed, a trajectory, and an anticipated or estimated route associated with the plurality of vehicles in the area.
In response, the Examiner respectfully disagrees. Rander et al teach the use of autonomous vehicles which use sensors such as LIDAR, radar, cameras, and other sensors to obtain traffic data such as locations, speeds, trajectories, and routes of other vehicles in the area (see at least paragraphs [0003, 0013, 0029, 0030, 0039, 0072]).This teaching meets the scope of the claimed limitation. 
Argument E: Regarding claim 9, Rander is entirely silent as to detecting unassigned actors in the area of the optimized rendezvous location and then assigning another optimized rendezvous location for those unassigned actors and corresponding complementary actors
In response, the Examiner respectfully disagrees. Rander et al teach requesting users are connected with available vehicles by using location data from vehicles and selecting a vehicle approximated to the requesting user (see at least paragraphs [0001, 00013, 0025-0026, 0073]). This teaching meets the scope of the claimed limitation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rander et al (US 2017/0344010). 
As per claim 1, Rander et al teach a transportation system comprising: 
a logic node comprising a processor configured to determine an optimized rendezvous location for a vehicle in an area based at least in part on traffic data associated with a plurality of vehicles in the area and update the optimized rendezvous location for the vehicle based at least in part on changing traffic data (see at least paragraphs [0010, 0013, 0048, 0055, 0069, 0072, 0073]); and a communication element adapted to communicate the optimized rendezvous location and the updated optimized rendezvous location a device associated with one or more actors associated with the optimized rendezvous location (see at least paragraphs [0069, 0076]).  
As per claim 2, Rander et al teach wherein the optimized rendezvous location is determined in response to a passenger pickup request and a passenger pickup location, and wherein the communication element is further configured to communicate the pickup location to the passenger (see at least paragraph [0010]).  
As per claim 3, Rander et al teach wherein the optimized rendezvous location is further based on a layout of the area (see at least paragraph [0035]) and driving laws associated with the area (see at least paragraph [0056, 0072])
As per claim 5, Rander et al teach wherein the logic node is further configured to guide the vehicle to the optimized rendezvous location (see at least paragraphs [0014, 0061]).  
As per claim 6, Rander et al teach wherein the logic node is further configured to guide other vehicles of the plurality of vehicles in the area to minimize congestion at the optimized rendezvous location (see at least paragraphs [0011, 0035, 0044-0046, 0067]; data from vehicles is used to guide other vehicles).  
As per claim 7, Rander et al teach wherein the traffic data comprises information corresponding with locations, speeds, trajectories, and anticipated or estimated routes, associated with the plurality of vehicles in the area (see at least paragraphs [0003, 0013, 0029, 0030, 0039, 0072]; the autonomous vehicles use sensors such as LIDAR, radar, cameras, and other sensors to obtain traffic data such as locations, speeds, trajectories, and routes of other vehicles in the area).    
As per claim 8, Rander et al teach wherein the logic node is configured to determine other rendezvous locations of other vehicles of the plurality of vehicles in the area during a transit time of the vehicle to the optimized rendezvous location (see at least paragraph [0010]).  
As per claim 9, Rander et al teach wherein the logic node is configured to detect devices associated with unassigned actors in the area and assign an optimized rendezvous location for at least one of the unassigned actors and a device associated with a complementary actor wherein the unassigned actor comprises a passenger prior to vehicle assignment (see at least paragraphs [0001, 00013, 0025-0026, 0073]).
As per claim 10, Rander et al teach wherein the complementary actor comprises a mass transit vehicle or an unassigned vehicle (see at least paragraph [0073]).  
Claims 11-15 and 16-19 contain similar limitations as the claims above and therefore are rejected under similar rationale. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661